Citation Nr: 1203358	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.  A September 2009 rating decision confirmed and continued the previous denial.

In May 2011 the Board remanded the case to the RO for further development.  The development has been completed, and the case is before the Board for final review.

The Board notes that a medical opinion has been obtained in this case from a VA specialist but that an opportunity to respond to the opinion has not been provided to the Veteran and his representative.  However, in light of the fully favorable decision below, the Veteran is not prejudiced by a decision being rendered at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

Competent medical evidence reflects that the Veteran's cataracts are at least as likely as not caused and/or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for cataracts secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

The Board has reviewed all of the medical and lay evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral cataracts secondary to his service-connected diabetes mellitus.

Post-service private and VA treatment records show that he was diagnosed with diabetes mellitus in August 1998 and with cataracts in each eye in September 2008.

The Veteran appeared for VA eye examinations in December 2008 and April 2010.  Each examiner explained that the cause of primary cataract is unknown, there is no evidence-based study showing that diabetes mellitus is a cause of cataract, and that none of the diabetes mellitus posterior chamber occurrences or treatment procedures that could cause a secondary cataract were performed or occurred on the Veteran.  In addition, a May 2010 VA addendum opined that the Veteran's bilateral cataracts had not been aggravated by his type 2 diabetes mellitus; however, no supporting rationale was provided.

In March 2009 a private physician, D. J., M.D., opined that the Veteran's bilateral cataracts developed more rapidly because of his diabetes.  However, he did not offer any medical rationale for his conclusion.

In his June 2010 substantive appeal, the Veteran pointed to page 14 of VA Training Letter 00-06, Diabetes Mellitus and its Complications, issued on July 17, 2000, which states that "[d]iabetics are twice as likely to get a cataract as a person who does not have the disease, and they develop at an earlier age in people with diabetes."  The training letter also described the types of cataracts that people with diabetes get.

In March 2011 the Board remanded the claim to provide the Veteran with another VA eyes examination and medical opinion.

The May 2011 VA examining ophthalmologist reviewed the claims file and examined the Veteran.  The diagnosis was type 2 diabetes mellitus without ocular manifestations and incipient cataracts not related to type 2 diabetes mellitus.  The examiner reiterated that there was no diabetic-caused eye visual impairment or disability and provided the same medical rationale as previous VA examiners.  The ophthalmologist also addressed page 14 of Training Letter 00-06, explaining that those statements regarding cataracts are not backed by accepted evidenced-based research.  He quoted a leading ophthalmology epidemiology researcher, who concluded that the link between diabetes and glaucoma is tenuous.  However, the ophthalmologist did not address whether the Veteran's diabetes mellitus has aggravated his cataracts.

In December 2011 the Board requested a VA medical expert opinion to determine whether the Veteran's service-connected diabetes mellitus permanently worsened the Veteran's cataracts beyond normal progression (aggravation) and to attempt to quantify the degree that the diabetes mellitus worsens the cataracts, if applicable.

In a January 2012 report, a VA general ophthalmologist and cataract surgeon indicated that he reviewed the entire claims file, including previous medical opinions regarding the Veteran's diabetes and cataract formation.  The ophthalmologist opined that it is as likely as not that the Veteran's service-connected diabetes is an aggravating factor in the development of his cataracts, but he did not believe there was a reasonable way to quantify the aggravating effect in an individual case.  The ophthalmologist supported his favorable medical opinion by citing a medical article that cites a number of studies showing a link between diabetes and cataracts, articles demonstrating an association between diabetes and cataracts, and a public information site published by the National Library of Medicine that lists diabetes as a factor that "may speed up cataract formation."

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's cataracts is caused and/or aggravated by his service-connected diabetes mellitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The January 2012 VA ophthalmologist's conclusions and medical expert opinion were persuasive because they were supported by an articulated medical rationale and medical treatise evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, service connection for cataracts as secondary to service-connected diabetes mellitus is warranted.


ORDER

Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus, is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


